Citation Nr: 0336399	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel.


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for hepatitis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that the veteran was treated 
for hepatitis while on active duty.  The RO denied his claim 
on the basis that it was due to willful misconduct: sharing 
non-sterile needles for drug usage.  The veteran asserts that 
he did not share needles with anyone; he attributes his in-
service hepatitis to exposure to someone in his barracks who 
had hepatitis.  He notes that he shared drinking glasses and 
cigarettes with that individual.  The veteran also contends 
that his hepatitis may have been caused by food preparation 
associated with his duties as a cook while on active duty.

The service medical records show that the veteran was 
admitted to a hospital in November 1970 with a diagnosis of 
serum hepatitis.  He was discharged from the hospital in 
January 1971.  His discharge report and his Medical 
Examination and Duty Status report indicate that he had a 
history of sharing needles with two people using 
amphetamines.  It was recorded in a clinical record cover 
sheet that the cause of the veteran's hepatitis was an 
injection of amphetamines two months prior to admission.  The 
Board notes that 38 C.F.R. § 3.301(b) provides that direct 
service connection may be granted only when a disability was 
incurred during service and not the result of the veteran's 
own willful misconduct, or the result of his abuse of alcohol 
or drugs.    

A report of an in-service Line of Duty Investigation is also 
of record.  In reviewing that report, the Board notes that an 
individual who served with the veteran (KLT) testified that 
he and his wife had hepatitis, and that he and the veteran 
shared clothes and drank from the same glass.  The veteran 
substantiated this testimony when interviewed and added that 
he had never used a hypodermic needle or told anyone else 
that he had.  The investigating officer stated that the 
credibility of the veteran and KLT was somewhat suspect.  
Moreover, upon a February 1971 psychiatric evaluation, the 
veteran gave a history of drug abuse.  Nonetheless, the 
February 1971 Report of Investigation shows that it was 
determined that the veteran's hepatitis was not proximately 
caused by intentional misconduct or negligence.      

The only post-service medical evidence is a portion of an 
annotated medical report dated October 2001, which indicates 
that the veteran has Hepatitis C; that this is likely what 
the veteran had while he was in service, although it was also 
observed that an exact test for Hepatitis C (as opposed to A 
or B) did not exist until 1989; and that the clinician was 
unsure whether the veteran's Hepatitis was active or dormant.  

The only relevant post-service medical evidence does not 
address the question of etiology or whether the veteran has 
any current residuals of hepatitis, nor does it contain a 
history of whether he had or did not have risk factors during 
the 30 years that have elapsed since his separation from 
service in 1971.  Pursuant to 38 C.F.R. § 3.159(c)(4), when 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, the VA has a duty to 
provide the veteran with a medical examination.  In view of 
the foregoing, it is the Board's judgment that there is a 
duty to provide a medical examination to determine the 
nature, extent and etiology of any disability that may 
currently be present that is attributable to hepatitis.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334. 

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should also 
take any necessary measure to reconcile 
adjudication of this case with the 
holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

2.  The RO should contact the veteran and 
request that he identify any medical 
records relating to evaluation or 
treatment for hepatitis.  Any records that 
are obtained should then be associated 
with the claims file.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine if 
he has hepatitis and, if so, its type, 
current status, and etiology. 

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include service medical 
records indicating that the veteran has a 
history of intravenous  drug abuse; a 
final in-service investigation report 
indicating his hepatitis was not the 
result of willful misconduct; and post-
service medical evidence indicating that 
the veteran has Hepatitis C.

Following the review of the relevant 
evidence in the claims file, the medical 
history, a clinical evaluation and any 
laboratory tests that are deemed 
necessary, the examiner should determine 
what type of hepatitis the veteran had or 
has, whether he has any current residuals 
of hepatitis, and opine whether it is at 
least as likely as not (50 percent or more 
likelihood) that he contracted hepatitis 
due to an in-service risk factor or 
factors excluding intravenous drug use, 
such as sharing cigarettes, drinking 
glasses, and clothes of an individual who 
had hepatitis or food preparation (versus 
in-service intravenous drug use or any 
post-service risk factors).  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for 
hepatitis with consideration of all of 
the evidence obtained.

6.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the June 2002 Statement 
of the Case.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


